Exibit 10.1

 

CONSULTING AGREEMENT TERMINATION AGREEMENT

 

THIS AGREEMENT is made as of the November 13th day of November, 2017 by and
between Relmada Therapeutics, Inc. (“Relmada”) and Maged Shenouda.

 

RECITALS

 

A.       On June 12, 2017, Relmada and Mr. Shenouda entered into a Consulting
Agreement (the “Consulting Agreement”) with a term of one year.

 

B.       Relmada and Mr. Shenouda desire to terminate the Consulting Agreement
prior to expiration of the term thereof.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:

 

1.       Relmada and Mr. Shenouda hereby agree that the Consulting Agreement is
terminated as of the 31st day of December, 2017.

 

2.       This Agreement constitutes the entire agreement concerning the subject
matter hereof and all prior or contemporaneous understandings, oral
representations or agreements had among the parties with respect to the subject
matter herein are merged in, and are contained in, this Agreement.

 

3.       This Agreement shall be binding on and inure to the benefit of the
parties hereto and their successors and assigns and may not be changed or
terminated orally.

 

4.       This Agreement may be executed in one or more counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first above written.

 



  RELMADA THERAPEUTICS, INC.         BY: /s/ Sergio Traversa     Sergio
Traversa, CEO           /s/ Maged Shenouda     Maged Shenouda

 

 

